3




       OFFICE   OF THE ATTORNEY          GENERAL   OF TEXAS
                                AUSTIN




Ronor8bleLon k. Bsrlth
Chalwea,   Eailmad       c%mml48ioa o? Texas
Aumt in, Texa 8

Eear Rlrt




        In your lettsr     of
in reeponee to the Sollowitqg




                               o Qllb, Veflion’a Civil statutea,it
                         ation ior 6 oertifiatbte   of pbllo eon-
                         11 be oonritlered by t&e Cmmisrien us-
                         set  ?orth oertrla taatr,    ason& thus
                       e or route8 over whioh the applioant de-
                       rhall p61at out the inadsquaey of rxlrrt-
                     illties or 8srvloc), snd 8h811    8QeOifp rhere-
                     aisor aerviae am required and uauld be
8roumd by the granting of wfd 8pplfoetlonr.*        I

       Tn Peation    11    of 8aid krbiole
                                       Ollb, notlos of th4 hrarlng to
be hrld On 8uOh 8p liaat$On i8 rsquimd   to br Rlatl96,CO 'tb~e QWl%~lp
or omer6 of 4~i8t P ng tronsportetibn faailiti44, 8ar9ins ruoh ter-
ritory @.a npplioant 86eks to 8Q1Vhw   Ana, in seetioa eo, motor
                                                                          32

?ronorableLen A. Slelth,x.ab~e
                             2


earrier8 and other pertier at Intere8tare gfren the right of
appeal to the district Court, with the burden of sharing  that
the order oomplaincd of ia unreasonable end unjust tCi it Or
them.
        In our opInl& the requirers'nt.that the applioatlon de-
ucribe the route or routes over which the appliaent desire to
operate may not be dispensed with. Unless euoh be done it
would be lmpoeoible to determine whether exlstlng Benice    are
suffiotent, whether there is any need o? the new oervloe. with-
out the route le tixod in the applloation no on8 ooula tell who
em the eXieting transQOrt4tiOn rbXtilitie8eeITing 8Uoh territory
to tihm notice muet be given. Without~auoh ~deaorlptlonof the
route in the applioation ror an order granting the orrtifloate
4 00urt 6ould hardly tell who would be en iIltel%otedparty en-
titled to proseaute an eppeel, unless it rhould hold all oarrlsr8
In Texas to be suoh.
            In Railroad   CSnnmi8~ion v8.
                                    Red Uzvw Freight Liner, 96 8.
W, (e] 738, by the AU8th        COUX% of
                                    dir11 Qpealr, $twar held
that i new boron earrler motor Barrier servioi .&mot be grant-
ed eroept upon e 8howing and oa~m~sri~n  findi#t&ot ..oonvenfenoo
and neoe88Ity. mnlfr8tly   there oan be n6 ~~i~showI&      and rid-
ing unleee the route 18 dafinitel,;VIdentlfiea, 80 a8 to prwit
Inquiry on the ireue of oon?enlenae and neeee8ity as applied to
that pewtioular route.
            Xi we have utider8tOOdaorraatly the meaning of the term
*illW@.ar    lVUtO8” a8 used by you, OUT axmvefr to your qub8tlan  18
a negatIr8   one.   Th18 make8 it UJtll909U8aTy for U8 t0 OOn8ider whe-
ther 4 bertlrloate   could be granted to operate an Irregular 8er-
rloe, that Is without mguler eehedrile8,upon regular or fixed
route,s.  It this doer not 8uffioIently meet your nerds kindly
advise ua in more detail on the question in wbioh you are in-
ttW48ted.